                                        20-2047-MJ-OTAZO-REYES
        Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 1 of 11
AO 442 (Rev. 01/09) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Colorado

                  United States of America
                             v.                                   )
                                                                  )
                                                                  )        Case No. 19-cr-256-RM
           JOSE CARLOS GARCIA-MONTERO
                                                                  )
                                                                  )
                            Defendant


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      JOSE CARLOS GARCIA-MONTERO                                                                        ,
who is accused of an offense or violation based on the following document filed with the court:

✔
u Indictment              u Superseding Indictment       u Information        u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(B)(vii), conspiracy to manufacture more than 100 marijuana plants




Date:    05/23/2019                                                                  s/ C. Thompson Deputy Clerk
                                                                                         Issuing officer’s signature

City and state:       Denver, Colorado                                              Jeffrey P. Colwell Clerk of Court
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
                                      20-2047-MJ-OTAZO-REYES
        Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 2 of 11
AO 442 (Rev. 01/09) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Colorado

                  United States of America
                             v.                                   )
                                                                  )
                                                                  )        Case No. 19-cr-256-RM
             CLAUDIA GONZALEZ-CAMEJO
                                                                  )
                                                                  )
                            Defendant


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      CLAUDIA GONZALEZ-CAMEJO                                                                           ,
who is accused of an offense or violation based on the following document filed with the court:

✔
u Indictment              u Superseding Indictment       u Information        u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(B)(vii), conspiracy to manufacture more than 100 marijuana plants;
 21 U.S.C. §§ 856(a)(1) and (b), maintaining a premises for manufacturing marijuana.




Date:    05/23/2019                                                                  s/ C. Thompson Deputy Clerk
                                                                                         Issuing officer’s signature

City and state:       Denver, Colorado                                              Jeffrey P. Colwell Clerk of Court
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 3 of 11
                                                                                     YR
20-2047-MJ-OTAZO-REYES                                                     Jan 13, 2020

                                                                                          Miami


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Criminal Case No. 19-cr-256-RM

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  1.   PEDRO HERNANDEZ-ADAN,
  2.   JOSE CARLOS GARCIA-MONTERO,
  3.   YURIEM GARCIA-HERNANDEZ,
  4.   CLAUDIA GONZALEZ-CAMEJO,
  5.   JOSE DIEGO GONZALEZ,
  6.   BARBARITA ADAN-MOLINA, and
  7.   MARIA SANTANA,

         Defendants.


                                      INDICTMENT


         The Grand Jury charges:

                                        COUNT 1

         From a time unknown but not later than on or about May 9, 2016, through on or

  about May 23, 2017, in the State and District of Colorado, the defendants, PEDRO

  HERNANDEZ-ADAN, JOSE CARLOS GARCIA-MONTERO, YURIEM GARCIA-

  HERNANDEZ, CLAUDIA GONZALEZ-CAMEJO, JOSE DIEGO GONZALEZ,

  BARBARITA ADAN-MOLINA, MARIA SANTANA, and others known and unknown

  to the Grand Jury, did knowingly and intentionally combine, conspire, confederate and
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 4 of 11




  agree, with interdependence, to distribute and possess with the intent to distribute and

  manufacture marijuana, specifically 100 marijuana plants and more, a Schedule I

  controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and

  (b)(1)(B)(vii).

         All in violation of Title 21, United States Code, Section 846.


                                          COUNT 2

         On or about September 6, 2016, in the State and District of Colorado, the

  defendants, PEDRO HERNANDEZ-ADAN, JOSE CARLOS GARCIA-MONTERO, and

  YURIEM GARCIA-HERNANDEZ, and others known and unknown to the Grand Jury,

  did knowingly and intentionally distribute and possess with intent to distribute marijuana,

  a Schedule I controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).


                                          COUNT 3

         From a time unknown up to and including on or about March 22, 2017, in the

  State and District of Colorado, the defendant, PEDRO HERNANDEZ-ADAN, and others

  known and unknown to the Grand Jury, did unlawfully and knowingly use and maintain a

  place located at 1172 Vista Oaks Drive, Colorado Springs, Colorado, for the purpose of

  manufacturing and distributing marijuana, a Schedule I controlled substance.

         All in violation of Title 21, United States Code, Sections 856(a)(1) and (b).

                                               2
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 5 of 11




                                         COUNT 4

        From a time unknown up to and including on or about March 22, 2017, in the

  State and District of Colorado, the defendant, PEDRO HERNANDEZ-ADAN, and others

  known and unknown to the Grand Jury, did knowingly and intentionally possess with

  intent to distribute, and manufacture marijuana, a Schedule I controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).


                                         COUNT 5

        From a time unknown up to and including or about March 3, 2017, in the State and

  District of Colorado, the defendant, JOSE DIEGO GONZALEZ, and others known and

  unknown to the Grand Jury, did unlawfully and knowingly use and maintain a place

  located at 7612 Greenough Road, Peyton, Colorado, for the purpose of manufacturing

  and distributing marijuana, a Schedule I controlled substance.

        All in violation of Title 21, United States Code, Sections 856(a)(1) and (b).


                                         COUNT 6

        From a time unknown up to and including on or about March 3, 2017, in the State

  and District of Colorado, the defendant, JOSE DIEGO GONZALEZ, and others known

  and unknown to the Grand Jury, did knowingly and intentionally manufacture 50 plants

  and more of marijuana, a Schedule I controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                              3
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 6 of 11




                                         COUNT 7

        On or about March 3, 2017, in the State and District of Colorado, the defendant,

  JOSE DIEGO GONZALEZ, and others known and unknown to the Grand Jury, did

  knowingly and intentionally possess with intent to distribute marijuana, a Schedule I

  controlled substance.

        All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).


                                         COUNT 8

        From a time unknown up to and including on or about March 3, 2017, in the State

  and District of Colorado, the defendant, YURIEM GARCIA-HERNANDEZ, and others

  known and unknown to the Grand Jury, did unlawfully and knowingly use and maintain a

  place located at 2535 Reed Grass Way, Colorado Springs, Colorado, for the purpose of

  manufacturing and distributing marijuana, a Schedule I controlled substance.

        All in violation of Title 21, United States Code, Sections 856(a)(1) and (b).

                                         COUNT 9

        From a time unknown up to and including on or about March 3, 2017, in the State

  and District of Colorado, the defendant, YURIEM GARCIA-HERNANDEZ, and others

  known and unknown to the Grand Jury, did knowingly and intentionally manufacture 50

  plants and more of marijuana, a Schedule I controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).


                                              4
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 7 of 11




                                         COUNT 10

        From a time unknown up to and including on or about March 3, 2017, in the State

  and District of Colorado, the defendant, CLAUDIA GONZALEZ-CAMEJO, and others

  known and unknown to the Grand Jury, did unlawfully and knowingly use and maintain a

  place located at 13120 River Falls Terrace, Colorado Springs, Colorado, for the purpose

  of manufacturing and distributing marijuana, a Schedule I controlled substance.

         All in violation of Title 21, United States Code, Sections 856(a)(1) and (b).


                                         COUNT 11

        From a time unknown up to and including on or about March 22, 2017, in the

  State and District of Colorado, the defendant, BARBARITA ADAN-MOLINA, and

  others known and unknown to the Grand Jury, did unlawfully and knowingly use and

  maintain a place located at 12490 South Lauppe Road, Yoder, Colorado, for the purpose

  of manufacturing and distributing marijuana, a Schedule I controlled substance.

         All in violation of Title 21, United States Code, Sections 856(a)(1) and (b).


                                         COUNT 12

        From a time unknown up to and including on or about March 22, 2017, in the

  State and District of Colorado, the defendant, BARBARITA ADAN-MOLINA, and

  others known and unknown to the Grand Jury, did knowingly and intentionally

  manufacture 100 plants and more of marijuana, a Schedule I controlled substance.

                                              5
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 8 of 11




         All in violation of Title 21, United States Code, Sections 841(a)(1) and

  (b)(1)(B)(vii).


                                         COUNT 13

         On or about March 22, 2017, in the State and District of Colorado, the defendant,

  BARBARITA ADAN-MOLINA, and others known and unknown to the Grand Jury, did

  knowingly and intentionally possess with intent to distribute marijuana, a Schedule I

  controlled substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).


                                         COUNT 14

         From a time unknown up to and including on or about March 22, 2017, in the

  State and District of Colorado, the defendant, MARIA SANTANA, and others known

  and unknown to the Grand Jury, did unlawfully and knowingly use and maintain a place

  located at 8564 Champie Road, Peyton, Colorado, for the purpose of manufacturing and

  distributing marijuana, a Schedule I controlled substance.

         All in violation of Title 21, United States Code, Sections 856(a)(1) and (b).


                                         COUNT 15

         From a time unknown up to and including on or about March 22, 2017, in the

  State and District of Colorado, the defendant, MARIA SANTANA, did knowingly and

  intentionally manufacture 50 plants and more of marijuana, a Schedule I controlled
                                               6
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 9 of 11




  substance.

         All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).


                                         COUNT 16

         On or about March 22, 2017, in the State and District of Colorado, the defendant,

  MARIA SANTANA, and others known and unknown to the Grand Jury, did knowingly

  and intentionally possess with intent to distribute marijuana, a Schedule I controlled

  substance.

      All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).



                                   Forfeiture Allegation
         1.     The allegations contained in Counts One through Seventeen of this

  Indictment are hereby re-alleged and incorporated by reference for the purpose of

  alleging forfeiture pursuant to the provisions of Title 21, United States Code, Section

  853, Title 18, United States Code, Section 924(d), and Title 28, United States Code,

  Section 2461(c).

         2.     Upon conviction of the violation alleged in Counts One through Seventeen

  of this Indictment involving violations of Title 21, United States Code, Sections

  841(a)(1), (b)(1)(B)(vii), (b)(1)(D), and 856(a)(1) and (b), the defendants, PEDRO

  HERNANDEZ-ADAN, JOSE CARLOS GARCIA-MONTERO, YURIEM GARCIA-

  HERNANDEZ, CLAUDIA GONZALEZ-CAMEJO, JOSE DIEGO GONZALEZ,
                                               7
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 10 of 11




  BARBARITA ADAN-MOLINA, MARIA SANTANA, shall forfeit to the United States,

  pursuant to Title 21, United States Code, Section 853, any and all of the defendant’s

  right, title and interest in all property constituting and derived from any proceeds

  obtained directly and indirectly as a result of such offense, and in all property used, or

  intended to be used, in any manner or part, to commit, or to facilitate the commission of

  such offense, including, but not limited to, a money judgment in the amount of proceeds

  obtained by the defendant.

         3.     If any of the property described in paragraph two above, as a result of any

  act or omission of the defendant:

                a)     cannot be located upon the exercise of due diligence;
                b)     has been transferred or sold to, or deposited with, a third
                       party;
                c)     has been placed beyond the jurisdiction of the Court;
                d)     has been substantially diminished in value; or
                e)     has been commingled with other property which
                       cannot be subdivided without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section

  853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek




                                                8
Case 1:20-mj-02047-AOR Document 1 Entered on FLSD Docket 01/13/2020 Page 11 of 11




  forfeiture of any other property of said defendant up to the value of the forfeitable

  property.

                                             A TRUE BILL


                                             Ink signature on file in Clerk’s Office
                                             FOREPERSON

  JASON R. DUNN
  United States Attorney


  By: s/Garreth Winstead
  GARRETH WINSTEAD
  Assistant United States Attorney
  United States Attorney's Office
  1801 California St., Suite 1600
  Denver, Colorado 80202
  Telephone: (303) 454-0100
  Fax: (303) 454-0406
  E-mail: Garreth.Winstead@usdoj.gov




                                                9
